           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
UN JUNG KIM,


                          Plaintiff,                                     No. 19 Civ. 03178 (JMF)(KHP)


        -against-

NYC LUXURY KITCHEN & BATH LLC,
ATMOSPHERE KITCHEN AND BATH LLC, ACNY
DEVELOPERS, INC., AMERICAN CONSTRUCTION                                  ANSWER TO COMPLAINT
OF NY, INC., and WILLIAM KUKIELKA a/k/a BILL
COOK,

                           Defendants.
---------------------------------------------------------------------X


        Defendants NYC Luxury Kitchen & Bath LLC, Atmosphere Kitchen and Bath LLC,

ACNY Developers, Inc., American Construction of NY, Inc., and William Kukielka a/k/a Bill

Cook (collectively, “Defendants”), by their attorneys Meltzer, Lippe, Goldstein & Breitstone,

LLP, as and for its Answer to the Complaint filed by Un Jung Kim (“Kim” or “Plaintiff”) on or

about April 10, 2019 (the “Complaint”) respond as follows:

                                       NATURE OF THE ACTION

        1.       Paragraph “1” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “1” of the Complaint, except admits Plaintiff purports to proceed as alleged therein.

                                               THE PARTIES

        2.       Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “2” of the Complaint.




888185-3                                                1
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 2 of 26




        3.     Defendants deny the allegations set forth in Paragraph “3” of the Complaint

except admit Defendant NYC Luxury Kitchen & Bath LLC is authorized to do business in New

York.

        4.     Defendants deny the allegations set forth in Paragraph “4” of the Complaint

except admit Defendant Atmosphere Kitchen and Bath LLC is authorized to do business in New

York.

        5.     Defendants deny the allegations set forth in Paragraph “5” of the Complaint

except admit ACNY Developers, Inc. is authorized to do business in New York.

        6.     Defendants deny the allegations set forth in Paragraph “6” of the Complaint

except admit Defendant American Construction of NY, Inc. is authorized to do business in New

York.

        7.     Paragraph “7” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “7” of the Complaint.

                                JURISDICTION AND VENUE

        8.     Paragraph “8” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants admit Plaintiff purports to invoke this

Court’s subject matter jurisdiction, but explicitly denies Plaintiff pleaded a claim upon which

relief can be granted, and deny further all other allegations set forth in Paragraph “8” of the

Complaint.

        9.     Paragraph “9” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny this Court should exercise




888185-3                                        2
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 3 of 26




pendent, supplemental or other jurisdiction over any purported non-federal claims, and deny

further all other allegations set forth in Paragraph “9” of the Complaint.

       10.       Paragraph “10” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants admit Plaintiff purports to invoke this

Court’s subject matter jurisdiction, but explicitly denies Plaintiff pleaded a claim upon which

relief can be granted, and deny further all other allegations set forth in Paragraph “10” of the

Complaint.

       11.       Paragraph “11” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants admit Plaintiff purports to establish

that venue may be proper in this district, but otherwise deny that 28 U.S.C. §1391 alone governs

the basis for proper venue, and further deny all other allegations set forth in Paragraph “11” of

the Complaint.

                                   FACTUAL ALLEGATIONS

       12.       Defendants deny the allegations set forth in Paragraph “12” of the Complaint.

       13.       Defendants deny the allegations set forth in Paragraph “13” of the Complaint.

       14.       Defendants deny the allegations set forth in Paragraph “14” of the Complaint.

       15.       Defendants deny the allegations set forth in Paragraph “15” of the Complaint.

       16.       Paragraph “16” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “16” of the Complaint.

       17.       Paragraph “17” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “17” of the Complaint.




888185-3                                         3
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 4 of 26




        18.        Defendants admit the allegations set forth in Paragraph “18” of the Complaint.

        19.        Defendants deny the allegations set forth in Paragraph “19” of the Complaint.

        20.        Paragraph “20” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “20” of the Complaint.

        21.        Paragraph “21” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “21” of the Complaint.

        22.        Paragraph “22” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “22” of the Complaint.

        23.        Paragraph “23” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “23” of the Complaint.

        24.        Defendants deny the allegations set forth in Paragraph “24” of the Complaint.

        25.        Defendants deny the allegations set forth in Paragraph “25” of the Complaint.

        26.        Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “26” of the Complaint.

        27.        Defendants deny the allegations set forth in Paragraph “27” of the Complaint.

        28.        Defendants deny the allegations set forth in Paragraph “28” of the Complaint.

        29.        Defendants deny the allegations set forth in Paragraph “29” of the Complaint and

respectfully refer the Court to the document cited therein for a complete and accurate statement

of its contents.




888185-3                                           4
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 5 of 26




        30.        Defendants deny the allegations set forth in Paragraph “30” of the Complaint and

respectfully refer the Court to the document cited therein for a complete and accurate statement

of its contents.

        31.        Defendants deny the allegations set forth in Paragraph “31” of the Complaint and

respectfully refer the Court to the document cited therein for a complete and accurate statement

of its contents.

        32.        Defendants deny the allegations set forth in Paragraph “32” of the Complaint.

        33.        Defendants admit the allegations set forth in Paragraph “33” of the Complaint.

        34.        Defendants deny the allegations set forth in Paragraph “34” of the Complaint.

        35.        Defendants deny the allegations set forth in Paragraph “35” of the Complaint.

        36.        Defendants admit the allegations set forth in Paragraph “36” of the Complaint

        37.        Defendants deny the allegations set forth in Paragraph “37” of the Complaint.

        38.        Defendants deny the allegations set forth in Paragraph “38,” including footnote 1,

of the Complaint.

        39.        Defendants deny the allegations set forth in Paragraph “39” of the Complaint and

respectfully refers the Court to the document cited therein.

        40.        Defendants deny the allegations set forth in Paragraph “40” of the Complaint.

        41.        Defendants deny the allegations set forth in Paragraph “41” of the Complaint.

        42.        Defendants deny the allegations set forth in Paragraph “42” of the Complaint.

        43.        Paragraph “43” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “43” of the Complaint.

        44.        Defendants deny the allegations set forth in Paragraph “44” of the Complaint.




888185-3                                           5
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 6 of 26




       45.     Defendants deny the allegations set forth in Paragraph “45” of the Complaint.

       46.     Defendants deny the allegations set forth in Paragraph “46” of the Complaint.

       47.     Defendants deny the allegations set forth in Paragraph “47” of the Complaint.

       48.     Defendants deny the allegations set forth in Paragraph “48” of the Complaint.

       49.     Defendants deny the allegations set forth in Paragraph “49” of the Complaint.

       50.     Defendants deny the allegations set forth in Paragraph “50” of the Complaint.

       51.     Defendants deny the allegations set forth in Paragraph “51” of the Complaint.

       52.     Defendants deny the allegations set forth in Paragraph “52” of the Complaint.

       53.     Defendants deny the allegations set forth in Paragraph “53” of the Complaint.

       54.     Defendants deny the allegations set forth in Paragraph “54” of the Complaint.

       55.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “55” of the Complaint.

       56.     Defendants deny the allegations set forth in Paragraph “56” of the Complaint.

       57.     Defendants deny the allegations set forth in Paragraph “57” of the Complaint.

       58.     Defendants deny the allegations set forth in Paragraph “58” of the Complaint.

       59.     Defendants deny the allegations set forth in Paragraph “59” of the Complaint.

       60.     Defendants deny the allegations set forth in Paragraph “60” of the Complaint.

       61.     Defendants deny the allegations set forth in Paragraph “61” of the Complaint.

       62.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “62” of the Complaint.

       63.     Defendants deny the allegations set forth in Paragraph “63” of the Complaint.

       64.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “64” of the Complaint.




888185-3                                        6
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 7 of 26




       65.     Defendants deny the allegations set forth in Paragraph “65” of the Complaint.

       66.     Defendants deny the allegations set forth in Paragraph “66” of the Complaint.

       67.     Defendants deny the allegations set forth in Paragraph “67” of the Complaint.

       68.     Defendants deny the allegations set forth in Paragraph “68” of the Complaint.

       69.     Defendants deny the allegations set forth in Paragraph “69” of the Complaint.

       70.     Defendants deny the allegations set forth in Paragraph “70” of the Complaint.

       71.     Defendants deny the allegations set forth in Paragraph “71” of the Complaint.

                                 FIRST CAUSE OF ACTION
                    Failure to Pay Overtime Wages Pursuant to the FLSA

       72.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “71” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “72” of the Complaint.

       73.     Paragraph “73” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “73” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       74.     Paragraph “74” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “74” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       75.     Paragraph “75” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “75” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.



888185-3                                       7
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 8 of 26




       76.     Paragraph “76” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “76” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       77.     Paragraph “77” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “77” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       78.     Defendants deny the allegations set forth in Paragraph “78” of the Complaint.

       79.     Defendants deny the allegations set forth in Paragraph “79” of the Complaint.

       80.     Defendants deny the allegations set forth in Paragraph “80” of the Complaint.

       81.     Defendants deny the allegations set forth in Paragraph “81” of the Complaint.

       82.     Paragraph “82” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “82” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       83.     Paragraph “83” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “83” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       84.     Paragraph “84” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in




888185-3                                       8
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 9 of 26




Paragraph “84” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

                                SECOND CAUSE OF ACTION
                    Failure to Pay Overtime Wages Pursuant to the NYLL

       85.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “84” of the Complaint, as if said

statements were repeated herein at length in response to Paragraph “85” of the Complaint.

       86.     Paragraph “86” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “86” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       87.     Paragraph “87” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “87” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       88.     Paragraph “88” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “88” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       89.     Defendants deny the allegations set forth in Paragraph “89” of the Complaint.

       90.     Defendants deny the allegations set forth in Paragraph “90” of the Complaint.

       91.     Defendants deny the allegations set forth in Paragraph “91” of the Complaint.

       92.     Defendants deny the allegations set forth in Paragraph “92” of the Complaint.




888185-3                                        9
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 10 of 26




       93.      Paragraph “93” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “93” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       94.      Paragraph “94” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “94” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

                                 THIRD CAUSE OF ACTION
                      Failure to Pay Commissions Pursuant to the NYLL

       95.      Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “94” of the Complaint, as if said

statements were repeated herein at length in response to Paragraph “95” of the Complaint.

       96.      Paragraph “96” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “96” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       97.      Paragraph “97” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “97” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       98.      Paragraph “98” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in




888185-3                                       10
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 11 of 26




Paragraph “98” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       99.      Paragraph “99” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “99” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       100.     Paragraph “100” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “100” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       101.     Paragraph “101” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “101” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       102.     Paragraph “102” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “102” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       103.     Paragraph “103” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “103” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       104.     Defendants deny the allegations set forth in Paragraph “104” of the Complaint.




888185-3                                        11
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 12 of 26




       105.     Paragraph “105” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “105” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       106.     Paragraph “106” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “106” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

                                FOURTH CAUSE OF ACTION
                       Failure to Provide Benefits Pursuant to the NYLL

       107.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “106” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “107” of the Complaint.

       108.     Paragraph “108” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “108” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       109.     Paragraph “109” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “109” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       110.     Paragraph “110” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in




888185-3                                       12
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 13 of 26




Paragraph “110” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       111.     Paragraph “111” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “111” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       112.     Paragraph “112” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “1112” of the Complaint and respectfully refer the Court to the statutory authority

cited therein for their full meaning and effect.

       113.     Paragraph “113” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “113” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       114.     Paragraph “114” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “114” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

                               FIFTH CAUSE OF ACTION
                   Unlawful Deductions from Wages Pursuant to the NYLL

       115.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “114” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “115” of the Complaint.




888185-3                                           13
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 14 of 26




       116.     Paragraph “116” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “116” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       117.     Paragraph “117” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “117” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       118.     Paragraph “118” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “118” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       119.     Paragraph “119” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “119” of the Complaint.

       120.     Paragraph “120” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “120” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

                                 SIXTH CAUSE OF ACTION
                    Failure to Provide Wage Notice Pursuant to the NYLL

       121.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “120” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “121” of the Complaint.



888185-3                                       14
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 15 of 26




       122.     Paragraph “122” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “122” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       123.     Paragraph “123” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “123” of the Complaint.

       124.     Paragraph “124” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “124” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

                               SEVENTH CAUSE OF ACTION
                  Failure to Provide Wage Statements Pursuant to the NYLL

       125.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “124” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “125” of the Complaint.

       126.     Paragraph “126” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “126” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

       127.     Paragraph “127” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “127” of the Complaint.

       128.     Defendants deny the allegations set forth in Paragraph “128” of the Complaint.



888185-3                                        15
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 16 of 26




       129.     Defendants deny the allegations set forth in Paragraph “129” of the Complaint.

       130.     Paragraph “130” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “130” of the Complaint and respectfully refer the Court to the statutory authority cited

therein for their full meaning and effect.

                               EIGHTH CAUSE OF ACTION
                   Breach of Contract Pursuant to New York Common Law

       131.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “130” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “131” of the Complaint.

       132.     Defendants deny the allegations set forth in Paragraph “132” of the Complaint.

       133.     Defendants deny the allegations set forth in Paragraph “133” of the Complaint.

       134.     Defendants deny the allegations set forth in Paragraph “134” of the Complaint.

       135.     Defendants deny the allegations set forth in Paragraph “135” of the Complaint.

       136.     Defendants deny the allegations set forth in Paragraph “136” of the Complaint.

                               NINTH CAUSE OF ACTION
                  Promissory Estoppel Pursuant to New York Common Law

       137.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “136” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “137” of the Complaint.

       138.     Defendants deny the allegations set forth in Paragraph “138” of the Complaint.

       139.     Defendants deny the allegations set forth in Paragraph “139” of the Complaint.

       140.     Defendants deny the allegations set forth in Paragraph “140” of the Complaint.




888185-3                                        16
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 17 of 26




                             TENTH CAUSE OF ACTION
                    Quantum Meruit Pursuant to New York Common Law

       141.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “140” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “141” of the Complaint.

       142.     Defendants deny the allegations set forth in Paragraph “142” of the Complaint.

       143.     Defendants deny the allegations set forth in Paragraph “143” of the Complaint.

       144.     Defendants deny the allegations set forth in Paragraph “144” of the Complaint.

       145.     Defendants deny the allegations set forth in Paragraph “145” of the Complaint.

                             ELEVENTH CAUSE OF ACTION
                   Unjust Enrichment Pursuant to New York Common Law

       146.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “145” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “146” of the Complaint.

       147.     Defendants deny the allegations set forth in Paragraph “147” of the Complaint.

       148.     Defendants deny the allegations set forth in Paragraph “148” of the Complaint.

       149.     Defendants deny the allegations set forth in Paragraph “149” of the Complaint.

                                   “PRAYER FOR RELIEF”

       150.     The “PRAYER FOR RELIEF” clause, including subsections “(A)” – “(L)”, state

a prayer for relief to which no responsive pleading is required. To the extent a responsive

pleading is required, Defendants deny Plaintiffs are entitled to any relief whatsoever.

                                 ADDITIONAL AVERMENTS

       151.     Defendants deny all claims and allegations not unequivocally admitted herein.

                                             ****


888185-3                                        17
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 18 of 26




                 DEFENDANTS’ AFFIRMATIVE AND OTHER DEFENSES

       By way of further Answer, Defendants assert the following affirmative and other

defenses.    In asserting these defenses, Defendants are providing notice to Plaintiffs of the

defenses Defendants intend to raise, and Defendants do not assume the burden of proof as to any

of the following defenses where the law does not impose such burden on Defendants.

                              AS AND FOR A FIRST DEFENSE

       The Complaint fails, in whole or in part, to state a cause of action upon which relief can

be granted as a matter of fact and law.

                             AS AND FOR A SECOND DEFENSE

       The Complaint is barred, in whole or in part, by the applicable statutes of limitation

and/or administrative filing periods.

                              AS AND FOR A THIRD DEFENSE

       The Complaint is barred, in whole or in part, by the doctrines of laches, estoppel, and/or

unclean hands.

                             AS AND FOR A FOURTH DEFENSE

       The Complaint fails to state a claim upon which either pre-judgment or post-judgment

interest, liquidated damages, punitive damages, exemplary damages or attorneys’ fees may be

awarded.

                              AS AND FOR A FIFTH DEFENSE

       To the extent Plaintiff was subject to the overtime and wage-hour provisions of the

FLSA, the NYLL, or any other equivalent federal or New York State law, Plaintiff was paid

properly under all applicable wage and hour laws.




888185-3                                       18
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 19 of 26




                              AS AND FOR A SIXTH DEFENSE

       Plaintiff cannot establish a willful violation under the FLSA or NYLL.

                           AS AND FOR A SEVENTH DEFENSE

       Any acts or omission on the part of Defendants were in good faith, and Defendants had

reasonable grounds for believing that any such acts or omissions were not in violation of the

FLSA, NYLL or any other applicable federal, state or local laws, rules, regulations, statutes,

ordinances or guidelines, and thus Plaintiff cannot recover any damages in this matter, including,

but not limited to, liquidated damages.

                           AS AND FOR AN EIGHTH DEFENSE

       Defendant Atmosphere Kitchen and Bath LLC was not, and is not, an “employer” of

Plaintiff within the meaning of the FLSA or NYLL or any other relevant federal or state law,

regulation or ordinance as alleged in the Complaint and, as such, all claims as against Defendant

Atmosphere Kitchen and Bath LLC should be dismissed.

                             AS AND FOR A NINTH DEFENSE

       Defendant ACNY Developers, Inc. was not, and is not, an “employer” of Plaintiff within

the meaning of the FLSA or NYLL or any other relevant federal or state law, regulation or

ordinance as alleged in the Complaint and, as such, all claims as against Defendant ACNY

Developers, Inc. should be dismissed.

                             AS AND FOR A TENTH DEFENSE

       Defendant American Construction of NY, Inc. was not, and is not, an “employer” of

Plaintiff within the meaning of the FLSA or NYLL or any other relevant federal or state law,

regulation or ordinance as alleged in the Complaint and, as such, all claims as against Defendant

American Construction of NY, Inc. should be dismissed.




888185-3                                       19
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 20 of 26




                          AS AND FOR AN ELEVENTH DEFENSE

       Individual Defendant William Kukielka is not, and was not, an “employer” of Plaintiff

within the meaning of the FLSA or NYLL or any other relevant federal or state law, regulation

or ordinance as alleged in the Complaint and, as such, all claims as against Defendant William

Kukielka should be dismissed.

                           AS AND FOR A TWELFTH DEFENSE

       Individual Defendant William Kukielka has no personal liability under the legal theories

or factual allegations asserted by Plaintiff, and as such, all claims against Defendant William

Kukielka should be dismissed.

                         AS AND FOR A THIRTEENTH DEFENSE

       Even if Defendants have, in fact, failed to pay Plaintiff for any of the activities alleged in

the Complaint, such activities do not constitute compensable work under the FLSA or NYLL and

furthermore, such activities were not an integral and indispensable part of Plaintiff’s principal

activities of purported employment and are not compensable.

                         AS AND FOR A FOURTEENTH DEFENSE

       Plaintiff’s claims are barred in whole or in part by the doctrine of de minimis non curat

lex.

                          AS AND FOR A FIFTEENTH DEFENSE

       Plaintiff is not entitled to equitable relief insofar as he has an adequate remedy at law.

                          AS AND FOR A SIXTEENTH DEFENSE

       To the extent discovery reveals Plaintiff falsely reported her hours of purported work and

there is no evidence that Defendants authorized, suffered or permitted the false reporting of




888185-3                                        20
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 21 of 26




hours, and to the extent Defendants employed Plaintiff, Defendants invoke the doctrines of

estoppel and avoidable consequences to bar the claims asserted by Plaintiff.

                         AS AND FOR A SEVENTEENTH DEFENSE

       Plaintiff’s claims are barred by the doctrines of payment, tender, discharge, waiver or

abandonment.

                          AS AND FOR A EIGHTEENTH DEFENSE

       Plaintiff’s claims are barred to the extent no private right of action exists to enforce one

or more statutes and/or regulations cited by the Plaintiff.

                          AS AND FOR A NINETEENTH DEFENSE

       Pendent or other jurisdiction should not be exercised over any of Plaintiff’s claims

brought pursuant to the NYLL or any other state law, statute, regulation or ordinance.

                           AS AND FOR A TWENTIETH DEFENSE

            The Complaint is barred, in whole or in part, for failure to mitigate damages.

                         AS AND FOR A TWENTY-FIRST DEFENSE

       Plaintiff is not entitled to cumulative liquidated damages with respect to his FLSA and

NYLL claims. See, e.g., Chowdhury v. Hamza Express Food Corp., 666 Fed. Appx. 59, 60 (2d

Cir. 2016); Inclan v. New York Hospitality Group, 95 F.Supp.3d 490 (S.D.N.Y. 2015).

                       AS AND FOR A TWENTY-SECOND DEFENSE

       To the extent Plaintiff was subject to the wage-hour provisions of the FLSA, the NYLL,

or any other equivalent federal or New York State law, Plaintiff was properly paid any and all

“earned” commissions under all applicable wage and hour laws.




888185-3                                         21
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 22 of 26




                        AS AND FOR A TWENTY-THIRD DEFENSE

       At no point in time did Defendants make any improper deductions from Plaintiff’s

compensation, and all deductions purportedly made from Plaintiff’s compensation (if any) were

in accordance with the FLSA, NYLL, or any other applicable federal, state, or local laws, rules,

regulations, statutes, ordinances or guidelines.

                       AS AND FOR A TWENTY-FOURTH DEFENSE

       Plaintiff’s claims for “Failure to Provide Wage Statements” are barred pursuant to NYLL

§ 198(1-d), as Defendants made “complete and timely payment of all wages due.”

                        AS AND FOR A TWENTY-FIFTH DEFENSE

       Plaintiff’s claims for “Failure to Provide Wage Notices” are barred pursuant to NYLL §

198(1-b), as Defendants made “complete and timely payment of all wages due.”

                        AS AND FOR A TWENTY-SIXTH DEFENSE

       Defendants cannot be held liable for any of Plaintiff’s claims alleged herein, as

Defendants cannot be found to employ, or to have employed, Plaintiff upon an “integrated

enterprise,” and/or “joint” employer theory of liability as a matter of law.

                      AS AND FOR A TWENTY-SEVENTH DEFENSE

       Plaintiff may not pursue application of an “integrated enterprise” theory and/or test of

“joint” employer liability in connection with Defendants’ purported violations of the FLSA

and/or NYLL in any event, as the Circuit Court for the Second Circuit of the United States has

not certified such “integrated enterprise” theory and/or test as a viable method by which to

pursue and/or impute “joint” employer liability upon Defendants as a matter of law.




888185-3                                           22
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 23 of 26




                           AS AND FOR A TWENTY-EIGHTH DEFENSE

       Without admitting Defendants employed Plaintiff, Defendants cannot be deemed

Plaintiff’s “joint” employer.

                        AS AND FOR A TWENTY-NINTH DEFENSE

       The Complaint is barred to the extent Plaintiff seeks or may seek vindication of claims

asserted therein in another jurisdiction, forum and/or venue.

                           AS AND FOR A THIRTIETH DEFENSE

       The Complaint is barred, in whole or in part, as Plaintiff does not qualify as a

“commissioned salesperson” as defined in NYLL § 190(6).

                         AS AND FOR A THIRTY-FIRST DEFENSE

       Any recovery and/or relief to which Plaintiff may be entitled herein (Defendants aver she

is entitled to no recovery and/or relief) must be proportionately reduced to the extent Plaintiff

recovered, received, may recover, and/or may receive any damages and/or relief in another

jurisdiction, forum and/or venue.

                       AS AND FOR A THIRTY-SECOND DEFENSE

       The Complaint is barred in whole or in part by the doctrines of res judicata and/or

collateral estoppel.

                        AS AND FOR A THIRTY-THIRD DEFENSE

       Without admitting Defendants employed Plaintiff, Plaintiff’s claims are barred in whole

or in part to the extent the work she performed falls within exemptions, exclusions, offsets,

credits, or allowances including those provided for in Sections 3 of the FLSA, 29 U.S.C. § 203

and/or the New York State Labor Law, its regulations and Court interpretations thereof.




888185-3                                        23
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 24 of 26




                        AS AND FOR A THIRTY-FOURTH DEFENSE

       Plaintiff failed to exercise reasonable care to mitigate her damages, if any, and her right

to recover against Defendants should be reduced and/or eliminated due to such failure.

                         AS AND FOR A THIRTY-FIFTH DEFENSE

       Without admitting Defendants employed Plaintiff, and without admitting Plaintiff is

entitled to any damages, any damage calculation in this case is subject to the fluctuating work

week methodology set forth by the Supreme Court in Overnight Motor Trans. Co. v. Missel, 316

U.S. 572 (1942).

                         AS AND FOR A THIRTY-SIXTH DEFENSE

       Defendants have paid, partially and/or in full, all sums due and owing, and met all other

obligations, if any, as set forth in any and all applicable agreements with Plaintiff.

                       AS AND FOR A THIRTY-SEVENTH DEFENSE

       Any and all contract claims asserted in the Complaint are barred, in whole or in part, by

the Parol Evidence Rule.

                        AS AND FOR A THIRTY-EIGHTH DEFENSE

       Plaintiff’s claims are precluded, in whole or in part, because no contract exists between

Plaintiff and Defendants.

                         AS AND FOR A THIRTY-NINTH DEFENSE

       Defendants’ performance under any purported contract and/or agreement was excused,

and Defendants would have performed its obligations under any purported contract and/or

agreement but for Plaintiff’s interference with Defendants’ ability to perform, to the extent that

Defendants are found in breach of any purported contract and/or agreement.




888185-3                                         24
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 25 of 26




                               AS AND FOR A FORTIETH DEFENSE

       Plaintiff’s common law claims are barred, in whole or in part, as they are based upon the

same facts as FLSA and/or NYLL claims and are thus duplicative and must be dismissed. See

Ethelberth v. Choice Sec. Co., 91 F. Supp. 3d 339, 361-62 (E.D.N.Y. 2015); see also Sampson v.

MediSys Hlth. Network, Inc., No. 10 Civ. 1342 (SJF)(ARL), 2012 WL 3027838, at *8-9

(E.D.N.Y. July 24, 2012).

                          AS AND FOR A FORTY-FIRST DEFENSE

       The Complaint is barred, in whole or in part, by the doctrines of election of remedies,

mutually exclusive remedies, and/or any combination of these doctrines.

                         AS AND FOR A FORTY-SECOND DEFENSE

       The Complaint fails to allege facts sufficient to allow recovery of punitive, liquidated, or

exemplary damages from Defendants.

                         AS AND FOR A FORTY-THIRD DEFENSE

       Any and all contract claims asserted in the Complaint are barred, in whole or in part, by

the Statute of Frauds.

                                 RESERVATION OF RIGHTS

       Defendants reserve the right to amend its Answer during the course of this litigation.

Defendants also reserve the right to assert such additional defenses as may appear and prove

applicable during the course of this action.

       WHEREFORE, having fully answered Plaintiff’s allegations, Defendants respectfully

request the dismissal of the Complaint, with prejudice, an award of costs, including reasonable

attorney’s fees incurred in the defense of this action, and such other and further relief as the

Court deems just and proper.




888185-3                                       25
           Case 1:19-cv-03178-KHP Document 27 Filed 05/31/19 Page 26 of 26




Date: Mineola, New York
      May 31, 2019

                                   MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP

                                   By: ______/s/____________________________
                                   Nicholas P. Melito, Esq.
                                   Jonathan D. Farrell, Esq.
                                   Larry R. Martinez, Esq.
                                   Attorneys for Defendants NYC Luxury Kitchen & Bath
                                   LLC, Atmosphere Kitchen And Bath LLC, ACNY
                                   Developers, Inc., American Construction of NY, Inc., and
                                   William Kukielka a/k/a Bill Cook
                                   190 Willis Avenue
                                   Mineola, New York 11501
                                   T: (516) 747-0300


To:    KORDER LAW. (Via ECF)
       Jacob Korder, Esq.
       Attorneys for Plaintiff
       470 Park Avenue South, 3rd Floor
       New York, New York 10016
       T: (646) 762-7265




888185-3                                    26
